Title: From George Washington to Stephen Moylan, 8 October 1781
From: Washington, George
To: Moylan, Stephen


                  
                     Sir
                     Camp before York 8th October 1781.
                  
                  There being an absolute necessity of reinforcing General Greene with Cavalry as expeditiously as possible you will immediately collect all the Men and Horses of the 4th Regiment and report to me the Articles of Cloathing of which you stand in need that I may endeavour to furnish you out of a few things (tho’ not of the proper kind for Dragoons) which are coming from the Head of Elk—As soon as you can put the detachment in condition to march you will inform me when you will receive further orders.  I am &c.
                  
               